DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-17 and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chul (KR20090099598A).
Regarding claim 15, Chul discloses:
15. (Original) A composite stone panel comprising: a front panel (10) comprising natural stone and having a front and a back (fig 3; “The stone panel 10 may be a processed natural stone, such as granite, marble, or molded cement, concrete, etc., but it is difficult to process, but it is preferable to use a natural stone excellent in strength or aesthetics.”); and a backing panel (50) attached to the back of the front panel (fig 3); wherein the front of the front panel 

16. (Original) The composite stone panel of claim 15, further comprising a light source (21) configured and positioned for illuminating the relief through the counter-relief (fig 3).

17. (Original) The composite stone panel of claim 16, wherein the light source is disposed in the counter-relief, or the front panel comprises a light guide disposed in the counter-relief and connected to the light source (fig 3).

25. (Currently Amended) The composite stone panel of claim, further comprising a reinforcing bar in the counter-relief (fig 3: 40).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12, 14, 23 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chul (KR20090099598A).
Regarding claim 1:
1. (Original) A manufacturing method of composite stone panel, comprising: providing a composite stone panel comprising a front panel (10) and a backing panel (70), wherein the front panel comprises natural stone having a front and a back (fig 3; “The stone panel 10 may be a processed natural stone, such as granite, marble, or molded cement, concrete, etc., but it is difficult to process, but it is preferable to use a natural stone excellent in strength or aesthetics.”), the back of the front panel comprises a counter-relief filled with a light-transmitting reinforcing filler (12, transparent material 40, A), and the backing panel is attached 
Chul does not appear to teach the reliefs are formed by carving. However, carving (cutting) was well-known before the effective filing date of the invention and would have been obvious to a person having ordinary skill in the art in order to guide the light out of the stone panel.
Regarding claims 2-5:
Chul does not appear to teach engraving, filling the counter-relief with curable adhesive and curing before attaching the back and front panels together. However, it would have been an obvious engineering design choice for a person of ordinary skill in the art before the effective filing date of the claimed invention to use any suitable method for forming the counter-relief such as engraving and to use a well-known curable adhesives such as an epoxy in order to bond the panels together.
	
Regarding claim 6:
6. (Currently Amended) The manufacturing method of composite stone panel of claim 1, wherein the front panel and the backing panel are bonded to each other by an adhesive (“an upper case 40 and a lower case 50 to receive the PCB substrate 20 and is attached to the inner surface of the stone panel 10 by an adhesive and disposed in the intaglio groove 12.”).

Regarding claims 7-9:


Regarding claim 10:
10. (Currently Amended) The manufacturing method of composite stone panel of claim 1, comprising disposing a light source or a light guide in the counter-relief for illuminating the relief (21).

Regarding claim 11:
Chul does not appear to teach a photoluminescent material or a colorant in the counter-relief.
However, the use of photoluminescent material or a colorant to change the color of the emitted light was well-known before the effective filing date of the invention and would have been obvious to a person having ordinary skill in the art.

Regarding claim 12:
12. (Currently Amended) The manufacturing method of composite stone panel of claim 1, wherein the light-transmitting reinforcing filler is transparent (“the region A of the upper case 50 through which the light is transmitted by the LED 21 is made of a transparent material”).

Regarding claim 14:
14. (Currently Amended) The manufacturing method of composite stone panel of claim 1, wherein the backing panel comprises a tile, a cementitious panel, a glass panel, or a cellular panel (“mortar or the sand layer 70”).
Regarding claim 23:
Chul does not appear to teach a photoluminescent material or a colorant in the counter-relief.
However, the use of photoluminescent material or a colorant to change the color of the emitted light was well-known before the effective filing date of the invention and would have been obvious to a person having ordinary skill in the art.
Regarding claim 26:
Chul teaches the filler is made of a transparent material but does not appear to teach the light transmitting reinforcing filler is formed of a cured epoxy resin, polyurethane adhesive, or unsaturated polyester resin adhesive. 
However, cured epoxy resin, polyurethane adhesive, or unsaturated polyester resin adhesive was well-known before the effective filing date of the invention and would have been obvious to a person having ordinary skill in the art in order to guide the light out of the stone panel.
Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to teach “further comprising disposing a reinforcing bar in the counter-relief for reinforcing the natural stone, before the counter-relief is filled with the light-transmitting reinforcing filler.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITT D HANLEY whose telephone number is (571)270-3042.  The examiner can normally be reached on M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/Britt D Hanley/             Primary Examiner, Art Unit 2875